Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s payment and submission filed 9/10/2020, has been received and entered into the present application.  Accordingly, prosecution has been reopened.
	Applicant’s amendment filed 9/10/2020 has been received and entered into the present application.
	As reflected by the attached, completed copy form PTO/SB/08A, the Examiner has considered the cited references.
	Applicant’s arguments 9/10/2020 have been fully considered.  Rejections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections being applied to the instant application.

Status of Claims 
Claims 1, 17-26, 28-37, 39-40, 45 and 57-145 are pending.  Claims 141-145 are newly added.
Claims 32-37, 39-40, 71 and 100-110 remain withdrawn.
Claims 72-75 are allowable.
Claims 1, 17-26, 28-31, 45, 57-70, 76-99 and 111-145 are currently under examination and the subject matter of the present Office Action.

Objection
Claims 20, 80 and 115 are objected to for:

(ii) the recitation “polyethylene glycol/polyvinyl caprolactam/polyvinyl acetate graft copolymers…”  This term will be interpreted as a graft copolymer comprising polyethylene glycol, polyvinyl caprolactam and polyvinyl acetate.  Appropriate correction is required. 


Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17-26, 28-31, 45, 57-70, 76-99 and 111-140 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The claims are rejected because they do not identify the structure, material, or acts set forth in the specification that would be capable of carrying out the functional properties recited in the claims:

(ii) “wherein a single dose of the compound delivered by administration of one or more of the tablets to a population of non-fasting adult humans results in a mean Cmax/dose of between 0.00037 ug/ml/mg and 0.0119 ug/ml/mg of the compound” (claim 76).
Level of skill and knowledge in the art:  The claimed functional properties (i.e. Cmax) each are achieved from specific formulations which contain specific ingredients.  
Physical and/or chemical properties/Functional characteristics: Example 19 fails to set for the specific formulations that are responsible for the claimed functional properties.  Rather, Example 19 is drawn to a specific dosing regimen, which is not instantly claimed in a patient population of relapsed or refractory chronic lymphocytic leukemia or non-Hodgkin’s lymphoma (pages 403-404).  The specific dosing regimen is reproduced below:

    PNG
    media_image1.png
    156
    771
    media_image1.png
    Greyscale

 (1) Applicant has failed to provide guidance on how this experimentation provides written description support for a range “a mean Cmax/dose of 0.0037 ug/ml/mg and 0.0119 ug/ml/mg of the compound.  
(2) Applicant has failed to set forth any guidance, whatsoever, regarding how this dosing regimen and patient population provides written description support for this Cmax data in any population that is not a chronic lymphocytic leukemia or non-Hodgkin’s lymphoma patient and how one would expect this effect with “about 5% by weight to about 20% by weight” of active ingredient in the claimed composition.
(3) A review of Example 19 does not reveal disclosure on an example of a formulation that is used to obtain the instantly claimed pharmacokinetic parameter.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the structure which makes up the formulation must be clearly and positively specified in order to place one of skill in the art in possession of the claimed tablets with the desired properties. It is precisely this structure that determines the desired properties and without which, one could not replicate the invention.

Response to Applicant’s Remarks
Applicant alleges “that the ordinarily skilled person in the field of pharmacokinetics, would recognize that pharmacokinetic profiles for an active pharmaceutical ingredient, in general, and for ABT-199 in particular, would be expected to be relatively consistent and exhibit little variation across different patient populations.”  Applicant is reminded that the instant rejection is a written description rejection and not an enablement rejection.  Several references have been submitted to establish that “it has been recognized that in the relevant literature that Cmax/dose values generally do no vary across different patient populations amongst active pharmaceutical ingredients.”   Obviousness is not the standard for the addition of new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed.  Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).
The rejection is maintained for the reasons noted above and those previously made of record.

Priority
This application repeats a substantial portion of prior Application Nos:

    PNG
    media_image2.png
    79
    451
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17-26, 28-31, 45, 57-70, 76-99 and 111-145 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The disclosure of the provisional application, the parent application and the instant specification fails to lend support for the following limitations:
(i) regarding claims 1 and 76:
(a) “about 5% by weight to 20% by weight” of the claimed compound”; for support in the disclosure Applicant alleges:

    PNG
    media_image3.png
    97
    794
    media_image3.png
    Greyscale

A review of paragraph [00184] states:

    PNG
    media_image4.png
    131
    773
    media_image4.png
    Greyscale

The range of concentrations herein are drawn to a “parent-compound-equivalent weight.”  Applicant has failed to explained how this disclosure lends support for the concentration of the instantly claimed compound.  
 (b) “wherein a single dose of the compound delivered by administration of one or more of the tablets to a population of non-fasting adult humans results in a mean Cmax/dose of between 0.00037 ug/ml/mg and 0.0119 ug/ml/mg of the compound” (claims 7 and 76); for support in the disclosure Applicant alleges:

    PNG
    media_image5.png
    92
    789
    media_image5.png
    Greyscale

Example 19 is drawn to a specific dosing regimen, which is not instantly claimed in a patient population of relapsed or refractory chronic lymphocytic leukemia or non-Hodgkin’s lymphoma (pages 403-404).  The specific dosing regimen is reproduced below:

    PNG
    media_image1.png
    156
    771
    media_image1.png
    Greyscale

a range “a mean Cmax/dose of between 0.0037 ug/ml/mg and about 0.0119 ug/ml/mg of the compound.  Further, Applicant has failed to set forth any guidance, whatsoever, regarding how this dosing regimen and patient population would provide for this Cmax data in any population that is not a chronic lymphocytic leukemia or non-Hodgkin’s lymphoma patient and how one would expect this effect with “about 5% by weight to about 20% by weight” of the claimed compound.
	Finally, there is no guidance, whatsoever, in the response or the disclosure as filed how the varying amounts of components present in the orally deliverable pharmaceutical tablet, as is recited in dependent claims exhibit the claimed Cmax range.
 (ii) regarding claims 64, 93 and 132: reciting “between about 0.1% by weight and about 2% by weight of a glidant”; at best, paragraph [01204] recites “colloidal silicon dioxide can constitute… about 0.1% to about 2%  by weight of the solid dispersion.”  There is not recitation drawn to this concentration range and the genus of glidant.  
 (iii) regarding claim 111 (emphasis added):

    PNG
    media_image6.png
    342
    797
    media_image6.png
    Greyscale

and newly added claim 141:

    PNG
    media_image7.png
    393
    915
    media_image7.png
    Greyscale

A fair reading of the disclosure as a whole does not reveal that the oral tablet (claim 111) or dosage form (claim 141) comprises about 5% by weight to about 20% by weight of the claimed compound wherein less than 5% of this total weight would be in crystalline form.
While it is recognized that adequate written description of a limitation is not required to be stated in haec verba in the specification or claims as originally filed, adequate written support for all claim limitations must arise from either an explicit or an implicit suggestion by the disclosure to show that such a concept as now claimed was actually in possession of the Applicant at the time of the invention.  
MPEP §2163 states, “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways.  An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.”  In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).  Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  The test of sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”  Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983))…Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.  See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).”
Accordingly, claims 1, 17-26, 28-31, 45, 57-70, 76-99 and 111-145 are considered to lack sufficient written description and are properly rejected under 35 U.S.C. 112(a).

Response to Applicant’s Remarks
Regarding (i)(a), Applicant alleges that “[t]he specification discloses in paragraph [01177] that the compounds of the invention... may be present in ‘its parent-compound form, alone or together with a salt form of the compound.”  This is not found persuasive.  While it is noted that the specification does define “parent compound” as a non-salt form, it remains that the amounts taught in the specifications are solely drawn to “an equivalent.” A word search does not reveal a definition for “equivalent weight” from the term “parent-compound-equivalent weight.”  It appears Applicant’s position is that a free base would be an “equivalent” of the compound, however, since no definition has been set forth it is not clear how Applicant reaches this conclusion.  For instance, equivalency may be alternatively drawn to activity rather than structural similarity.
Regarding (i)(b), Applicant alleges that “the Cmax values obtained for these tablets…showing Cmax values of 7.9, 5.7, and 5.6 ug/mL…”  While these (3) Cmax values have been disclosed, it remains that the current range is simply not disclosed.  Applicant has failed to state on the record how these 3 values provide support for the instant range.
Regarding (iii), Applicant’s position is that “the specification fully supports any claim limitation that colloidal silicon is a glidant…”  Applicant appears to misconstrue the basis of rejection which is that the specification as filed teaches this amount solely for colloidal silicon and not the genus of glidants.
Regarding (iv), Applicant alleges that paragraph [0043] defines “essentially non-crystalline” to be “no more than about 5%...” A fair reading of the disclosure as a whole does not reveal that the oral wherein less than 5% of this total weight would be in crystalline form.
The rejection is maintained for the reasons set forth above and those previously made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 79 and 114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The aforementioned claims recite “high molecular weight polyalkylene oxides.”  A review of the specification fails to set forth any guidance regarding what constitutes “high molecular weight.”  As such, the metes and bounds of the term are unclear and the claim is therefore indefinite.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The examiner can normally be reached on The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
             Primary Examiner, Art Unit 1628